PALMORE, Judge.
Walter L. Hayes, a prisoner serving a life sentence in the state penitentiary at Eddyville, alleges that there is pending in the Jefferson Circuit Court an indictment returned some four years ago charging him with the felony of burglary, by reason of which a detainer has been lodged in his record; that he has filed in the Jefferson Circuit Court a motion for a speedy trial; and that the respondent judge of that court has failed to act on the motion. He asks for an order directing respondent “to issue some kind of decision, and grant this petitioner a speedy and impartial trial.”
The only response is to the effect the motion already has been overruled. This, however, does not satisfy petitioner’s demand for a prompt trial, to which he is entitled under § 11 of the Constitution of Kentucky. The case is governed by our decision in Hoskins v. Wright, Ky., 367 S.W.2d 838 (1963), in which it was held that mandamus is available to enforce the right of a prisoner in this state to prompt trial of a felony charge pending against him by virtue of an indictment returned in the courts of this state. See also Augustus v. Simpson, Ky., 416 S.W.2d 349 (decided May 12, 1967).
Respondent is directed to assign the pending burglary charge or charges against petitioner for trial at as early a date as reasonably possible.
WILLIAMS, C. J., and HILL, MILLI-KEN and STEINFELD, JJ., concur.